DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filled April 25, 2022 have been entered. Claims 23-35, 39, 44-67, and 71 are currently pending. Claims 44-67 and 71 were previously withdrawn. Claims 23 and 29 have been amended 

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive.  The claims have been amended to now require the tissue interface to have a tissue-facing surface and an opposite surface though which the perforations extend through.  Firstly, every “layer” or surface will have two sides; therefore, Seegert’s debridement mechanism 122 will have a side that contacts the tissue (i.e. a tissue facing surface side) and an opposite side (i.e. the side next to the manifold 110 or simply opposite).  Secondly, Paragraph [0023] allows for the debridement mechanism 122 to be coupled to or proximate to the manifold 110. Paragraph [0024] allows for the debridement tool 122 to have perforations are formed by the walls (or pinchers 126) that are attached to the manifold. Applicant notes that because the pinchers are a part of the manifold (or tissue interface) the perforation cannot extend through the manifold. The claim does not require the perforations to extend the full length of the tissue interface (as detailed in annotated figure below).  Additionally, Seegert in the next paragraph [0025] states the pinchers need not be directly attached to the manifold and can be a separate component. Which bring us back to the tissue interface/ debridement mechanism 122 which is between the manifold 110 and tissue site or wound 102 thereby having a tissue-facing side and an opposite side and the debridement mechanism may be a pincher (126) which will have a perforation formed by a wall. 

Claim Interpretation
The perforation shape factor has been defined by the applicant as “Generally, the perforation shape factor (PSF) is a ratio of a maximum length of the hole 140 that is parallel to the desired direction of contraction to a maximum length of the hole 140 that is perpendicular to the desired direction of contraction.” [0066].
The firmness factor has been defined by the applicant as “a ratio of the density of a foam in a compressed state to the density of the same foam in an uncompressed state” [0059]. 
	Regarding “a plurality of perforations” in claim 1 line 2 and the subsequent use of “the perforations” it is clear and understood that the “plurality of” was left off for ease of reading.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-28, 30, and 39 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Seegert et al. US2010/0160871 (Seegert).
Regarding claim 23, Seegert discloses a tissue interface (or debridement mechanism, 122) adapted to be positioned between the manifold (110) and the tissue site (or wound 102) (see Seegert Figure 1, depicting the order) having a plurality of perforations separated from each other by walls (126, the pincer forms a perforation/ hole that is separated and defined by a wall, [0024]), the perforations extending through the tissue interface from a tissue facing surface to an opposite surface (the debridement mechanism 122 may be a pincher/s 126 [0024], these pinchers may be separate from the manifold 110 thereby the pinchers have a side that contacts the wound (or tissue-facing surface) and a side that contacts the manifold (or an opposite side) [0025] the perforation extends though the tissue-facing side and opposite side of the pincher/ wall because the perforation is defined by the wall- see annotated figure below, please note 128 is defined as a support for the pinchers per [0025]), and wherein each of the plurality of perforation has have a perforation shape factor that allows each of the plurality of perforations to collapse from a relaxed position to a contracted position in response to an application and removal of negative pressure from the sealed space ([0026] lines 15-19) ; and wherein the cutting edges are adapted to debride the tissue site in response to movement of the debridement tool between the relaxed position and the contracted position ([0026]).

    PNG
    media_image1.png
    362
    772
    media_image1.png
    Greyscale

Annotated for claim 23 to aid in showing the tissue-facing side and opposite side through which the perforation extends

Regarding claim 24, Seegert discloses wherein each of the plurality of perforations/ holes is adapted to collapse from the relaxed position to the contracted position generally perpendicular to a line of symmetry of the tissue interface ([0026], based on figure 2A and 2B the contracted position generally perpendicular to a line of symmetry of the tissue interface).

Regarding claim 25, Seegert discloses wherein the plurality of perforation/ holes have the perforation shape factor and a strut angle that are adapted to collapse each of the plurality of holes from the relaxed position to the contracted position ([0026] lines 15-19, since the “holes” are able change position from a contracted and relaxed position they would have a perforation shape factor and strut angle). Further regarding the strut angle, the strut angle requires the center of adjacent holes be aligned at a given angle with respect to an orientation line. This is not illustrated as Seegert's holes are only seen from a Sagittal or frontal plane view and the NOT transverse plane; however paragraph [0024] allows for a patterned or random array of holes/ pincers. 

Regarding claim 26, Seegert discloses wherein the plurality of perforation/ holes is adapted to have the perforation shape factor and a strut angle configured to allow each of the plurality of that allows the holes to collapse from the relaxed position to the contracted position; and each of the plurality of holes is adapted to collapse from the relaxed position to the contracted position generally perpendicular to a line of symmetry of the debridement tool ([0026] lines 15-19, since the “holes” are able change position from a contracted and relaxed position they would have a perforation shape factor and strut angle). Further regarding the strut angle, the strut angle requires the center of adjacent holes be aligned at a given angle with respect to an orientation line. This is not illustrated as Seegert’s holes are only seen from a Sagittal or frontal plane view and the NOT transverse plane; however, paragraph [0024] allows for a patterned or random array of holes/ pincers. 

Regarding claim 39, Seegert discloses wherein the tissue interface comprises a foam or thermoplastic polyurethane ([0021] allows for a number of materials and Seegert uses the same material for the manifold as the instant application, such as GranuFoam®, a thermoplastic polyurethane).


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33-34 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seegert et al. US 2010/0160871 (Seegert).

Regarding claim 33, Seegert does not explicitly discloses, wherein a firmness factor of the debridement tool is about 5,

Regarding claim 34, Seegert does not explicitly discloses, wherein a firmness factor of the debridement tool is about 3.

Regarding claims 33 and 34 the firmness factor is based on the material used therefor since Seegert uses the same material for the manifold as the instant application such as, GranuFoam®, it is inherent that the same material will have the same material property thereby having a firmness factor of 5 or 3 ([0021)).

When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 21 12- 2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, same material) except for a property or function (in the present case, the firmness factor) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27-28, 30-31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Seegert et al. US2010/0160871 (Seegert) in view of Lockwood US 2002/0065494A1.
Regarding claim 27, Seegert discloses wherein the strut angle is about 90 degrees (since [0024] allows for a patterned or random array of holes/ pincers given the definition of the strut angle 90 is possible since a “random array” refers to a column and row pattern which can form a grid appearance and the angle is measured on the perpendicular axis).

Regarding claim 28, Seegert discloses wherein the strut angle is less than about 90 degrees (since [0024] allows for a patterned or random array of holes/ pincers given the definition of the strut angle 90 is possible since a “random array” refers to a column and row pattern which can form a grid appearance and the angle is measured on the diagonal of the grid).

Regarding claim 30, Seegert discloses wherein holes of the plurality of holes are formed in two or more parallel rows (paragraph [0024] allows for a patterned or random array of holes/ pincers, since a “random array” refers to a column and row pattern which can form a grid appearance any array having two or more rows would be parrallel). 
) .
Regarding claim 27-28 and 30, should it not be understood that an array constitutes columns and rows and a random array refers to randomly generated numbers within the array or that the array can have two or more rows depending on size. 
Lockwood teaches a wound treatment device with a tissue interface layer (20, fig 4,8, 10, 13) with openings or holes to be used under negative pressure (abstract and [0035-39] and as seen in figures 4,8, 10, 13) thereby being in the same field of endeavor as Seegert. Lockwood teaches multiple patterns for the holes of various sizes in order to provide the most effective setup [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pattern and shape of the holes as generously and widely allowed for by Seegert’s (patterned or random array) with a more precise layout as disclosed by Lockwood in order to maximize efficiency and performance of the dressing per Lockwood. Additionally a uniform and repeatable pattern will decrease the skill and specialized technology need to manufacture the interface.

Regarding claim 31, Seegert fails to disclose the perforation shape factor of each of the plurality of holes is less than about 1.
The perforation shape factor has been defined by the applicant as “Generally, the perforation shape factor (PSF) is a ratio of a maximum length of the hole 140 that is parallel to the desired direction of contraction to a maximum length of the hole 140 that is perpendicular to the desired direction of contraction.” [0066]. This means the shape of the hole will determine the perforation  shape factor ie a perfect circle will be about 1 as the parallel and perpendicular max length are the same.
Lockwood teaches a wound treatment device with a tissue interface layer (20, fig 4,8, 10, 13) with openings or holes of various sizes to be used under negative pressure (abstract and [0035-39] and as seen in figures 4,8, 10, 13) thereby being in the same field of endeavor as Seegert. Lockwood teaches multiple patterns and different sizes for the holes in order to provide the most effective setup [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the pattern and shape of the holes as generously and widely allowed for by Seegert’s (patterned or random array) with a more precise layout as disclosed by Lockwood in order to maximize efficiency and performance of the dressing per Lockwood. Additionally depending on axis is set as parallel and perpendicular the ratio will always be less than one unless it is a circle and Lockwood allows for an oval shape.
Regarding claim 35, Seegert does not explicitly discloses, wherein a shape of each hole of the plurality of holes are hexagonal, elliptical, circular, or triangular.
Lockwood teaches a wound treatment device with a tissue interface layer (20, fig 4,8, 10, 13) with openings or holes of various sizes and shapes (rectangular, square, circular, oval, and elliptical) to be used under negative pressure (abstract and [0035-39] and as seen in figures 4,8, 10, 13) thereby being in the same field of endeavor as Seegert. Lockwood teaches multiple patterns and different sizes for the holes in order to provide the most effective setup [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the shape of the holes as generously and widely allowed for by Seegert’s (patterned or random array) with a more precise layout as disclosed by Lockwood in order to maximize efficiency and performance of the dressing per Lockwood.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Seegert et al. US2010/0160871 (Seegert) in view of Blott et al. US 2011/0087176 A2 (Blott).

Regarding claim 29, Seegert fails to disclose wherein each of the plurality of holes has have an average effective diameter of 5 mm. 
Blott teaches a wound cleaning and drainage (abstract) device thereby being drawn to solving a similar problem as Seegert. Blott teaches the interior bores of the drainage tubes are between 2- 10mm. Since the drainage remove wound debris the debris need to particular size in order to not get stuck in the tube.
Therefor it would have been obvious to one of ordinary skill the art before the effective filling date to have made the pincers (or holes) which cut/ remove the dead tissue so that they do create larger chunks of material that the drainage tubes can handle otherwise clogging will be an issue. The unspecified sized pincers (or cutting holes) of Seegert need to be within a known drainage tube range of 2-10 mm as taught by Blott in order to prevent clogging the tubes that remove the debrided tissue away from the wound site.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Seegert et al. US2010/0160871 (Seegert) in view of Albert et al. US 2012/0016334 A2 (Albert).

Regarding claim 32, Seegert fails to disclose wherein a thickness of the tissue interface is about 15 mm.
Albert teaches a wound dressing device with 3D fabric with capable of withstanding negative pressure there by being in a similar field of endeavor as Seegert (abstract and [0238]. Albert teach the thickness of the fabric maybe within a range of 5 and 15 mm [0238]. Albert also notes the dimension of the fabric/ device are important depending on the region [0236].
Therefor it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the unspecified thickness of Seegert to within the range taught by Albert in order to provide improved patient comfort while maintaining the functionality of the material’s ability to respond to negative pressure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781